Citation Nr: 1204766	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from December 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By way of history, the Board notes that entitlement to service connection for tinnitus was denied by the Board in August 2007.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and the matter was remanded to the Board.  In August 2010, the Board remanded the issue of entitlement to service connection for tinnitus to the agency of original jurisdiction (AOJ) for the Veteran to be afforded a VA audiological examination to determine the likelihood that that any current tinnitus was attributable to the Veteran's period of active military service.  The Veteran was afforded an examination in October 2010 and service connection for tinnitus was again denied by the AOJ by way of a March 2011 supplemental statement of the case (SSOC).  (Also in March 2011, the Veteran was granted service connection for bilateral hearing loss.)  The matter was returned to the Board for further appellate review and in August 2011, the Board again remanded the issue of entitlement to service connection for tinnitus for further development.  

Specifically, in its August 2011 decision, the Board instructed that the Veteran was to be afforded a VA ear, nose, and throat examination, conducted by an examiner with appropriate expertise to determine if the Veteran currently suffers from tinnitus and, if so, the likelihood that the Veteran's tinnitus was a component of or arises from his service-connected bilateral sensorineural hearing loss, or whether it was attributable to his period of active military service.

On August 30, 2011, the Appeals Management Center (AMC) sent to the Fayetteville, Arkansas, VHA Division a request that the Veteran be scheduled for a VA examination.  The claims folder then contains a copy of an e-mail dated on October 14, 2011, sent from the Administrator of Bentonville Manor, a nursing home facility in Bentonville, Arkansas, to a Veterans Benefits Administration (VBA) employee, in which it was indicated that residents of Bentonville Manor could not be transported to "Columbia, Kansas City, nor St. Louis," as those cities were too far away and time prohibitive.  The claims folder also contains a letter from the Veteran to the same VBA employee, dated on October 17, 2011, wherein the Veteran stated that he was unable to travel long distances to see an ear, nose and throat (ENT) physician, which would rule out places such as Columbus and St. Louis, Missouri.  In December 2011, the AOJ issued an SSOC denying the Veteran's claim of service connection for tinnitus.  

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

It is unclear from the record before the Board what specific efforts were undertaken by the AOJ to comply with the terms of the August 2011 remand.  It is not clear that the requested examination was indeed scheduled, nor is it indicated why the Veteran would be required to travel to Columbus, Columbia, St. Louis, or Kansas City for the requested examination.  Although the Veteran is now a patient in a nursing home, it does not appear as though he is unable or unwilling to attend a VA examination, so long as that examination does not require extensive travel.  Further, although in its August 2011 remand the Board directed that the Veteran be scheduled for an ear, nose, and throat examination, it did not require that that examination be performed specifically by an ENT physician.  Rather, the Board stated that the examination should be "conducted by an examiner with appropriate expertise" to determine whether the Veteran currently suffers from tinnitus and if so, whether that tinnitus is related to service or to a service-connected disability.  

Accordingly, the Board finds that the matter must again be remanded so that the development ordered in its August 2011 remand can be completed.  See Stegall, supra.  Thus, the Veteran should be scheduled a VA ear, nose, and throat examination to be conducted by an examiner with appropriate expertise to determine whether the Veteran currently suffers from tinnitus and, if so, whether that tinnitus is related to service or to a service-connected disability.  All reasonable accommodations should be made to enable completion of this development sought, to include arranging for the Veteran to be examined locally, if necessary.  If the development sought cannot be completed, the AOJ should provide for the record an explanation of the efforts that were made, and why further accommodation was not feasible.  In the event that it is determined that examination of the Veteran is not possible, the Veteran's claims folder should be forwarded to a VA examiner with the appropriate expertise to provide an opinion, based on a review of the claims folder, to specifically include consideration of the medical and lay evidence of record, as to whether the Veteran suffers from tinnitus and, if so, whether that tinnitus is related to service or to the Veteran's service-connected hearing loss.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA ear, nose and throat examination in connection with his claim of service connection for tinnitus.  The examination should be conducted by an examiner with appropriate expertise to determine if the Veteran currently suffers from tinnitus (taking into consideration information obtained at the August 2004 and October 2010 VA audiological examinations).  The claims folder, and a copy of this remand, as well as the Board's August 2011 remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should provide an opinion as to whether the Veteran currently suffers from tinnitus.  In rendering his/her opinion, the examiner must discuss the following:

a) the Veteran's statement made at his August 2004 VA examination where he reported hearing a phone ringing at times (less than once a week for one to two rings), and also stated that he did not notice any head noise at the time of the examination while seated in the test suite.  

b) the Veteran's report during his October 2010 VA audiological examination that his last episode of tinnitus was nine months earlier, and his statement that he was not even sure that the sounds he experienced as ringing were in fact in his ears, because he could not be sure where the sounds he heard originated from-i.e., he could not distinguish whether the sounds he heard were exterior sounds (as opposed to emanating from his head/ear)

c) the Veteran's statement made at his April 2007 Board hearing where he noted that his tinnitus was consistent (as opposed to intermittent). 

If the examiner determines that the Veteran suffers from tinnitus, an opinion should be provided regarding the medical probability that any current tinnitus is a component of or arises from his service-connected bilateral sensorineural hearing loss.  The examiner should also determine whether the Veteran's tinnitus is at least as likely as not traceable to his period of active military service, taking into consideration the Veteran's statement that he first noticed ringing in his ears while on active duty.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion.  If the examiner's opinion regarding nexus is negative, the examiner must specifically identify the medical reasons as to why the lay statements regarding onset and the evidence of in-service exposure to noise do not provide sufficient proof of a relationship between current disability and the Veteran's period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If, because of incapacity, the Veteran is unable to travel for examination, the AOJ should attempt to make alternative arrangements for examination.  If the development sought cannot be completed, the AOJ should provide for the record an explanation of the efforts that were made, and why further accommodation is not feasible.  In the event that it is determined that examination of the Veteran is not possible, the Veteran's claims folder should be forwarded to a VA examiner with the appropriate expertise to render an opinion as to the above questions.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

